Citation Nr: 0811165	
Decision Date: 04/04/08    Archive Date: 04/14/08

DOCKET NO.  05-30 379	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to accrued benefits, to include whether medical 
expenses reported after the veteran's death can be considered 
in determining eligibility for accrued benefits.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

S. Coyle, Associate Counsel



INTRODUCTION

The veteran served on active duty from April 1943 to February 
1946, and died in November 2003.  The appellant is the 
veteran's widow. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2004 rating action by the 
Atlanta, Georgia, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied entitlement to the 
benefit currently sought on appeal.

Hearings on this matter were scheduled for February 2006 and 
March 2008; however, both were cancelled by the appellant.  
Thus, the matter has been certified to the Board for 
decision.  

The merits of the appellant's claim for accrued benefits are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  After the death of the veteran, the appellant submitted a 
medical expense report detailing medical expenses incurred by 
the veteran during 2003.

2.  Evidence already of record established recurring, 
predictable and reasonably estimable medical expenses and 
provided a sufficient evidentiary basis for a prospective 
computation of medical expenses for the purposes of 
entitlement to accrued benefits.



CONCLUSION OF LAW

Consideration of unreimbursed medical expenses from 2003 for 
the purpose of readjusting 2003 pension benefits is 
warranted.  38 U.S.C.A. §§ 1503(a), 5121(a) (West 2002); 38 
C.F.R. §§ 3.272(g), 3.1000 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before addressing the merits of the appellant's claim on 
appeal, the Board is usually required to ensure that the VA's 
"duty to notify" and "duty to assist" obligations have 
been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 
3.159.  However, in light of the favorable determination 
contained herein, there is no reason to examine those 
obligations, since a remand for further development in this 
regard would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991).

Legal Criteria

The veteran died in November 2003, having been in receipt of 
a special monthly pension based on the need for aid and 
attendance since June 2000.  Upon the death of a veteran, 
periodic monetary benefits to which he was entitled on the 
basis of evidence in the file at the date of death (accrued 
benefits) may be paid to a living person, including the 
veteran's spouse.  38 U.S.C.A. § 5121(a); 38 C.F.R.                 
§ 3.1000(a).  

The adjudication of an accrued claim is limited to the 
evidence physically or constructively of record at the time 
of the veteran's death.  38 C.F.R. § 3.1000(a); see also 
Ralston v. West, 13 Vet. App. 108, 113 (1999); Hayes v. 
Brown, 4 Vet. App. 353, 360-61 (1993).  However, precedent 
opinions of VA's General Counsel interpreting the decision of 
the United States Court of Appeals for Veterans Claims 
(Court) in Conary v. Derwinski, 3 Vet. App. 109 (1992) have 
held, in essence, that although information submitted after a 
veteran's death may not be considered "evidence in the file 
at the time of death" for accrued benefits purposes, if the 
veteran had in the past supplied evidence of unreimbursed 
medical expenses that, due to the ongoing nature of his 
health condition, could be expected to recur in succeeding 
years (in amounts capable of estimation with a reasonable 
degree of accuracy), that information could be the basis for 
a determination that evidence in the file permitted 
prospective estimation of medical expenses.  See VAOPGPREC 6- 
93; VAOPGCPREC 12-94.

Analysis

As a preliminary matter, the Board notes that the record 
contains medical expense reports (MERs) filed by the veteran 
during his lifetime for the years 2000-2002.  The 2001 and 
2002 MERs were not made part of the claims folder until after 
the veteran's death.  However, they are date stamped, 
received at the RO, in February 2003, several months before 
the veteran's death.  The Board therefore finds that they 
were in VA's possession, and part of the file, prior to the 
veteran's November 2003 death.  See 38 C.F.R. § 3.1000(a)

In January 2004, two months after the veteran's death, the 
appellant submitted a claim for accrued benefits for the 
veteran's medical expenses incurred from January 1, 2003, to 
December 31, 2003.  At that time, no MER was submitted.  By 
rating action dated July 2004, entitlement to accrued 
benefits was denied.  

In August 2004, the appellant submitted a MER showing the 
veteran's unreimbursed medical expenses for 2003.  This list 
included expenses for Medicare, private medical insurance, 
prescription medication, nonprescription medication, and 
doctors' fees.  These expenses totaled $7,963.04. 

As the MER submitted by the appellant was not included within 
the claims folder at the time of the veteran's death, this 
case turns on whether logical inferences may be made based on 
information in the file at the time of the veteran's death, 
i.e., whether medical expenses paid in 2003 were reasonably 
capable of estimation at the time of his death.  See 
VAOPGPREC 6-93; VAOPGCPREC 12-94; see also Conary v. 
Derwinski, 3 Vet. App. 109 (1992).  

On review, the Board finds that the evidence of record at the 
time of the veteran's death reflected recurring, predictable, 
and reasonably estimable medical expenses sufficient to 
provide an evidentiary basis for a prospective computation of 
the unreimbursed medical expenses during the last year of his 
life.  The Medicare and private medical insurance expenses 
listed on those MERs are by their very nature recurring 
medical expenses.  In addition, the expenses for prescription 
drugs, nonprescription drugs and doctors' visits have also 
been shown to be recurring expenses, as they appear on each 
of the MERs filed between years 2000 and 2002.  Accordingly, 
it is reasonable to infer from the evidence constructively of 
record prior to the veteran's death that he had recurring 
unreimbursed medical expenses in 2003.  

Since the evidence of record at the time of the veteran's 
death provided sufficient evidentiary basis for a prospective 
computation of unreimbursed medical expenses, VA is not 
precluded from considering other evidence submitted after the 
veteran's death for the limited purpose of verifying the 
accuracy of its determination. Accordingly, the 2003 MER 
submitted after the death of the veteran can be considered in 
determining eligibility of the appellant for accrued 
benefits.  See VAOPGPREC 6-93; VAOPGCPREC 12-94.




ORDER

Medical expenses reported after the veteran's death can be 
considered in determining the appellant's eligibility for 
accrued benefits.


REMAND

As the Board has determined that the medical expenses 
reported after the death of the veteran should be considered 
in this case, a remand of this case is necessary so that the 
medical expenses incurred in 2003 can be considered by the RO 
in calculating countable income for that year.  

The Board also notes that the appellant has not been provided 
a notice letter regarding the VCAA and its applicability to 
her appeal.  Such notice must be provided prior to the 
adjudication of this issue.  Mayfield v. Nicholson, 444 F.3d 
1328  (Fed.Cir. 2006).  

Accordingly, the case is REMANDED for the following action:

1.  Send the appellant a notice letter 
which is consistent with 38 U.S.C. § 
5103(a) and 38 C.F.R. § 3.159(b)(1). The 
notice letter must describe the 
information and evidence not of record 
that is necessary to substantiate the 
appellant's claim for accrued benefits.  
The notice letter should inform the 
appellant about the information and 
evidence that VA will seek to provide; the 
information and evidence the appellant is 
expected to provide; and the notice letter 
should request the appellant to provide 
any evidence in the appellant's possession 
that pertains to the claim.

2.  Make a determination as to countable 
income for 2003, with consideration given 
to the amount of unreimbursed medical 
expenses incurred that year. Thereafter, 
the RO should readjudicate the issue of 
eligibility for accrued benefits for the 
purpose of receiving reimbursement for 
medical expenses.

3.  If the issue on appeal continues to be 
denied, the appellant and her 
representative must be provided a 
supplemental statement of the case.  The 
appellant must then be given an 
appropriate opportunity to respond.  
Thereafter, the case must be returned to 
the Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


